Citation Nr: 0506826	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  His service documents and  201 file reflect that he 
was on the USS DAHLGREN and USS FORRESTAL when both ships 
were involved in rescue of downed pilots and damaged aircraft 
in areas which included the Gulf of Tonkin.  

The veteran has stated that his recollections of the 
incidents on the ships during wartime, including as a result 
of the massive FORRESTAL fires and as the DAHLGREN escorted 
that ship to port, caused his current PTSD.  And 
alternatively, he developed mental health problems which have 
continued to present as a result, however diagnosed. 

He has also indicated that he was exposed to loud gunfire, 
specifically as a loader of 3" guns without ear protection, 
and that the bilateral sensorineural defective hearing and 
tinnitus now diagnosed, is a direct result of that acoustic 
trauma.

His appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque New Mexico.

During the course of the current appeal, service connection 
has been granted for diabetes mellitus, Type II, due to 
presumed exposure to Agent Orange in Vietnam, and for which a 
20 percent rating is assigned; and erectile dysfunction 
associated with the diabetes mellitus, for which a 
noncompensable rating is assigned.  The veteran is also in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114 for loss of use of a creative organ from July 9, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A review of the file indicates that service clinical records 
are minimal.  

However, there is an absence of any clinical information from 
the period after service until the early 2000's since which 
the veteran has been seen for anxiety and major depression; 
has been diagnosed by as least one VA physician as having 
PTSD; and has demonstrated evidence of bilateral hearing loss 
and tinnitus of a sensorineural nature and of a type which 
may be due to acoustic trauma.

Opinions are not in the file as to the etiology of any of his 
claimed disorders, and there has been minimal attempt to 
either brief the veteran or even solicit and/or acquire any 
evidence from the period after service as would be required 
to establish chronicity.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

And while the veteran says he has no further evidence, it 
appears that he means as to his current conditions.  It is 
not affirmatively demonstrated that the veteran understands 
that he needs to establish chronicity between service and the 
present disability, nor has he been fully informed as to what 
is required to establish such chronicity. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  

Moreover, it may be determinable that his hearing loss was 
due to his inservice exposure if medical opinion is 
supportive of such a conclusion.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  And in that regard, 
his tinnitus may be due either to acoustic trauma in service 
or due to his hearing loss, in which latter case it would be 
associable on a secondary basis.  In either case, an opinion 
is necessary.

Finally, the Board again notes that service connection is in 
effect for diabetes mellitus, Type II, and erectile 
dysfunction associated with the diabetes mellitus, and the 
veteran is also in receipt of special monthly compensation 
under 38 U.S.C.A. § 1114 for loss of use of a creative organ.

However, the possibility that his psychiatric impairment may 
be either due to one or the other of his service connected 
disabilities or medications therefor has not been at all 
addressed by the RO.  

The theories under which such a determination might be made 
would be either 38 C.F.R. § 3.310 or pursuant to the tenets 
of Allen v. Brown, 7 Vet. App. 439 (1995) which held that 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen at 448.  This has not been and must be addressed by the 
RO.

Given the evidence of record and the lack of full resolution 
of due process requirements, the Board has no choice but to 
return the case for further development.  The case is 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The veteran should be asked to provide 
clinical data as to treatment for his 
claimed disorders in the period from the 
time of separation from service to date.  
If any private or other physicians have 
expressed opinions as to the etiology of 
his hearing loss, tinnitus and 
psychiatric problems, the veteran should 
be asked to provide that data.  The RO 
should assist him in developing any such 
evidence pertinent to his case.

2.  The veteran's claim should then be 
reevaluated by a VA psychiatrist and an 
audiologist, to determine the exact 
nature and probable etiology of his 
current claimed disabilities.  The 
examiners should opine, respectively, as 
to the relationship, if any, between the 
veteran's service experiences and: (a) 
loss of hearing, (b) tinnitus, and (c) 
any acquired psychiatric disorder; and 
(d) the relationship between his service-
connected disabilities and his 
psychiatric impairment(s).  The opinions 
should be prepared after reviewing the 
entire file, and should be annotated to 
the evidence of record.

3.  The case should then be reviewed by 
the RO under all possible theories 
including direct/primary, secondary and 
presumptive service connection.  

If the decision remains unsatisfactory to 
the veteran, he and his representative 
should be provided with a comprehensive 
SSOC, and given a reasonable opportunity 
to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


